OPINION
This case and that of Anderson v. Wagner, 63 Nev. 453,174 P.2d 612, grew out of the same alleged assault.
The facts of the above-mentioned case being identical with those of the case of M.O. Anderson, plaintiff and respondent, except for slight variations, and the specifications of points and errors upon which the appellant intends to rely, the statement of facts, and points and authorities thereof being the same with the instant case, the two cases, upon stipulation in this court, were consolidated for argument on the appeals.
For the reasons given in the Anderson case, the order appealed from is reversed, with directions to the district court to set aside the default and judgment and permit defendant to answer upon such terms as may be just and reasonable. *Page 459